Citation Nr: 9900748	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1965 to September 1969.  

Review of the claims folder indicates that the regional 
office (RO) has adjudicated the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as PTSD.  Throughout the current appeal, the veteran 
has expressed his intention to pursue the PTSD issue without 
reference to other psychiatric disability.  At the personal 
hearing conducted before a hearing officer at the RO in July 
1997, he specifically presented testimony solely regarding 
the claim of entitlement to service connection for PTSD.  
Hearing transcript (T.) at 1-16.  Furthermore, the hearing 
officers decision and supplemental statement of the case, 
which were furnished to the veteran in July 1997, discussed 
only the more narrowly framed issue of entitlement to service 
connection for PTSD.  Consequently, the only claim currently 
before the Board of Veterans Appeals (Board) is the PTSD 
issue.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has PTSD as a result of 
stressful events he experienced during short tours of duty in 
Vietnam, and as a member of a unit which lost an airplane and 
approximately 30 men to North Korean fighter aircraft fire.  
He has listed several stressful experiences while in Vietnam, 
including being exposed to numerous rocket and mortar 
attacks.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of service connection for PTSD.


FINDING OF FACT

The veteran has PTSD as a result of stressful in-service 
experience.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection for 
PTSD is warranted where there is medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998). 

In the veterans case, the evidence of record indicates that 
he has been diagnosed with PTSD.  An examination was 
conducted by VA to determine whether he had such a disorder 
in June 1996 and PTSD was specifically diagnosed.  
Significantly, the examiner explained that the veterans PTSD 
was due to his service in Vietnam and the high level of 
danger the veteran was subjected to during that time.  
Although other records include psychiatric assessments other 
than PTSD, there is no indication that the veteran has been 
found to have other psychiatric disabilities to the exclusion 
of PTSD.  Therefore, the Board finds that the record 
establishes a clear diagnosis of the condition.  

Turning to whether credible evidence has been submitted to 
support the veterans assertion of in-service stressors, the 
Board notes that the veteran has listed several events that 
he felt were stressful.  The Board will focus on two.  In 
March 1997, the United States Army and Joint Services 
Environmental Support Group (ESG) reported that histories of 
the United States Naval Support Activity, DaNang and the 
Fleet Air Reconnaissance Squadron ONE (VQ-1) confirmed that 
members in the DaNang area were exposed to mortar, rocket, 
and small arms attacks during . . . [the veterans] Vietnam 
tour.  In particular, the ESG noted that, on February 27, 
1967, approximately fifty rockets hit in and around the 
main airfield at DaNang.  According to the ESGs findings, on 
March 15, 1967, a rocket attack at the Air Base resulted in 
the wounding of sixteen United States servicemen.  In 
addition, the ESG explained that both of these attacks 
sometimes resulted in personnel casualties and damage to 
aircraft.  Additionally, the ESG stated that members of the 
VQ-1 who were assigned to the DaNang Air Base conducted 
flight missions in support of Navy and Air Force air strikes, 
United States Army and Marine Corps land campaigns, and 
intelligence collection requirements.  The ESG also noted 
that records indicated that, in April 1969, a VQ-1 EC-121M 
and crew of thirty were lost to hostile fire from North 
Korean MIG fighters.  (Records to support these conclusions 
were attached to the March 1997 report by ESG.)  

Although it is not entirely clear when the veteran was in 
Vietnam, his service medical records clearly show that he was 
there in May 1968.  One of the supporting documents provided 
by ESG shows that the DaNang Bridge Cargo Facility was 
subjected to enemy rocket attack that same month.  Given the 
description of attacks provided by the veteran and 
confirmation of such an attack at the veterans location, 
seemingly at the same time the veteran was in DaNang, the 
Board finds that the evidence provided by ESG is sufficient 
to corroborate the veterans account of mortar and rocket 
attacks.  The Board finds this evidence sufficient because it 
is not necessary to corroborate the details of the event(s) 
or, for that matter, the veterans own personal 
participation.  Suozzi v. Brown, 10 Vet.App. 307 (1997).  
Therefore, since the VA examiner alluded to such an event as 
leading to the veterans PTSD, the Board finds that the 
requirements of § 3.304(f) are met.  

The downing of the aircraft with approximately 30 men on 
board was also specifically corroborated by ESG.  The veteran 
has indicated that news of this event, as well as personally 
witnessing a radio distress call evoked stress.  Along with 
other events, the June 1996 VA examiner specifically 
identified this event among those deemed to be stressful 
experiences.  Presumably, this event was also taken into 
account when the examiner diagnosed PTSD.  Consequently, 
given the corroboration of certain of the events described by 
the veteran and the link made by a medical examiner to PTSD, 
the Board finds that, with resolution of doubt in the 
veterans favor, a grant of service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
